Opinion of the Court, by
Dole, J.
The respondent, the Police Justice of the District of Ewa, Island of Oahu, is charged with having been convicted of the offense of adultery on the 24th day of July last; with residing out of the district, in Honolulu; and with neglecting to make returns of costs and fines collected by him since March last. The complaint prays that if these charges are sustained or if it shall appear from any cause that the respondent is unfit longer to hold said office, he be dismissed therefrom.
The respondent in his answer admits the alleged conviction of adultery, but contends that it does not constitute a cause for removal from office, and alleges that he has appealed from such conviction to the -Supreme Court. He further admits the charge of non-residence, and says that he has endeavored to secure a place of residence in the district but has been unable to do so on account of high rents, and also that there has been no failure of justice in consequence of such non-residence. He also admits the failure 'to file his returns for the quarter ending June 30th, 1891, but alleges that, he has now filed them.
Upon the examination, a decree of^ divorce on the ground of adultery of this respondent, filed in the cause of Susan K. Mahe*297lona vs. Moses Mahelona and dated August 1st, 1891, was offered in evidence, and it was admitted that this respondent has since married the co-respondent in the divorce case'. It also appeared that no returns had been made. for the four months since March last.
Deputy Attorney-General Creighton, for prosecution.
A. Rosa, for respondent.
It is very important that Police and District Justices should live conveniently near their offices. The delay of the respondent for over four months to make his returns is a serious default in a Police or District Justice, the law requiring returns to be made monthly, and Avould in itself be a sufficient ground for removal from office. Immorality of the character suggested cannot be overlooked in a justice, and a conviction, even though appealed from, supported by a decree of divorce on the ground of adultery, is sufficient to show such immorality in proceedings of this nature.
We think that good cause is shown for the dismissal of the respondent Moses Mahelona from his said office of Police Justice for the District of Ewa, Island of Oahu, and we so order, with costs.